Citation Nr: 1704746	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-32 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to October 2007.  He was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In his Form 9 substantive appeal, the Veteran requested a hearing with a Board member.  He was scheduled for a hearing in May 2015, but instead of attending the hearing, the Veteran submitted a letter requesting that his appeal be forwarded to the Board.  See May 2015 correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new examination and opinion are needed to best adjudicate the Veteran's claim.  The Veteran asserts that he had a TBI in service while stationed in Iraq.  His service personnel records confirm that he had service in Iraq in 2006 and 2007.  He reported that he was involved in an engagement with the enemy, his outpost was attacked, there was an explosion that knocked him down, and a fire fight ensued.  See VA examinations.  He has not reported a specific injury to the head, and service treatment records do not show treatment for a head injury.  However, he reported experiencing headaches after the in-service incident and having memory problems after service.  See VA examinations.  

The record also shows that the Veteran was involved in a car accident in 2001 where he sustained a punctured skull, was hospitalized, and had a left parietal plate placed.  See July 2011 examination.  The Veteran reported that he fully recovered from this incident and did not experience any residual cognitive deficits.  See id.  The July 2011 examiner opined that there was insufficient clinical evidence to diagnose a TBI in service and that the Veteran had a TBI injury before service in 2001.  However, the Veteran's service entrance examination is silent for TBI or other head injury.  As such, he is presumed sound at entrance and VA must find clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  See 38 C.F.R. § 3.304(b).  To this extent, the examiner's opinion is inadequate because it does not address the correct legal standard.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Additionally, in his Notice of Disagreement and Form 9, the Veteran wrote that he believed he needed further testing to evaluate his TBI.  A new examination will help address his concern.  Any outstanding VA treatment record should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. After completing the above, schedule the Veteran for a new TBI examination.  The examiner should review the record and address the following:

a. Is there clear and unmistakable evidence that the Veteran had a preexisting TBI prior to enlistment?

b. If so, is there clear and unmistakable evidence that the preexisting TBI was NOT aggravated beyond the natural progression by service?

c. If there is not clear and unmistakable evidence of a preexisting injury, are the current residual symptoms of TBI at least as likely as not related to the Veteran's service?

Consider all relevant lay and medical evidence, including the Veteran's reports of a head injury in a 2001 car accident prior to service but having no symptoms at that time, engaging with enemy forces in service including an explosion that knocked him down, having headaches after the in-service event, and having memory problems after service.  Provide rationale for conclusions.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




